Mr. Justice Sutton
dissenting:
I would reverse the judgment of the trial court and deny plaintiff Weiler the restoration of his medical license for the sole reason hereinafter set forth.
It is true that the wording used by the Board was somewhat awkward when it described part of Weiler’s conduct as making him “guilty of grossly negligent or immoral malpractice in the matter of * * In my view, however, such wording, and the evidence to sustain the improper conduct with the woman in question, show gross professional misconduct which I would legally equate with the charge of “Grossly negligent or ignorant malpractice.”